Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.190 Page 1 of 15




                             EXHIBIT 1
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.191 Page 2 of 15




                           IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF UTAH




  ANDREW PERRONG,

         Plaintiff,

  v.                                                 Case No. 2:19-cv-00568-CW-CMR

  VIVINT, INC., et al.,                              District Judge Clark Waddoups

         Defendants.                                 Magistrate Judge Cecilia M. Romero



                          FIRST SET OF DISCOVERY TO VIVINT, INC.

        Pursuant to Federal Rules of Civil Procedure (“Rules”) 26, 33 and 34, Plaintiff’s First Set of

 Discovery to Vivint, Inc. is hereby propounded to you and your attorneys of record. This discovery

 is intended to draw upon the combined knowledge of you, your agents and your attorneys.


                          INSTRUCTIONS FOR INTERROGATORIES

        1.       Pursuant to Rule 33, submit your answers to the interrogatories herein in writing and

 under oath to the undersigned counsel within 30 days of the date of service on you. If any of these

 interrogatories cannot be answered in full, then you should answer to the fullest extent possible,

 specifying the reasons for your inability to answer the remainder and stating whatever information

 or knowledge you have concerning the unanswered portion or portions. In answering these

 interrogatories, furnish such information as is available to you, regardless of whether this

 information is obtained directly by you, through your agents or representatives or by any of your

 attorneys. For each interrogatory, please identify all persons who provided information used in

 answering it.
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.192 Page 3 of 15



         2.      These interrogatories are continuing in nature. In accordance with Rule 26, you are

 required to supplement your answers to the interrogatories when new or additional information

 becomes known to you.

                    INSTRUCTIONS FOR REQUESTS FOR PRODUCTION

         3.      Pursuant to Rule 34(b)(2)(B), on the date production is due, Defendant shall produce

 all the responsive documents or specify a reasonable date certain on which they will be produced.

         4.      In accordance with Rule 34(b), you shall provide written responses to the following

 requests and shall produce the requested documents as they are kept in the ordinary and usual

 course of business or shall organize and label the documents to correspond with the categories in

 this request.

         5.      Defendant is required to produce all the requested documents that are in its

 possession, custody or control.

         6.      All requests for computerized data are to be produced in a computer-readable

 format. Fidelity, quality, color, resolution and metadata should not be degraded, destroyed or lost.

 If any SQL scripts or other queries are executed to export the information for production, disclose

 the code executed. If you believe that any transformation of ESI is required before production—for

 instance, if you believe that certain ESI must be reduced to a screenshot before production—please

 meet and confer with us right away.

         7.      A draft and a final version are two distinct documents.

         8.      If Defendant withholds the production of any responsive document on the grounds

 that the document is privileged or otherwise protected, Defendant shall state in a privilege log the

 nature of the claim of privilege or protection; the type and nature of the document; the date of the

 document; the author(s), the addressee(s), and recipient(s) of the document; the document’s present




                                                   2
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.193 Page 4 of 15



 location; and any other information that will enable Plaintiff and the Court to assess the

 applicability of the privilege or protection.

           9.     If a document responsive to these requests was at any time in your possession,

 custody or control but is no longer available for production in its original condition, state the

 following information:

                 a. whether it has been altered, tampered with, edited, manipulated, destroyed and/or

                     deleted;

                 b. if so, how, why, when, where and by whom; and

                 c. what remedial measures, if any, have been taken to prevent similar occurrences in

                     the future.

           10.    These requests shall be deemed continuing so as to require seasonable supplemental

 responses as Defendant or its attorneys obtain further information or materials from the time its

 answers are served through trial.



                                             DEFINITIONS

           The following terms shall have the following meanings, even when not capitalized or

 bolded:

           11.    “Defendant” means the defendant named in this lawsuit who is being served with

 these requests and includes, without limitation, any of its past or present offices, locations,

 divisions, affiliates, subsidiaries, successors, predecessors, partners, joint venturers, officers,

 directors, employees, agents, attorneys or representatives.

           12.    “Describe” means to identify and explain fully the characteristics, nature and

 substance of a given thing, action, communication or event, to set forth all details, physical

 properties and dimensions of a physical thing inquired about, and to specify all pertinent dates,


                                                     3
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.194 Page 5 of 15



 locations, causes, purposes, effects and results of the thing, action, communication or event

 inquired about.

         13.     “Document” means any writing as defined in Rule 34(a)(1)(A), however produced,

 reproduced, archived or stored, within your possession or subject to your control, of which you

 have knowledge or to which you now have or previously had access, including all ESI.

         14.     “Identify” (when used in reference to a document) means to state the date of

 preparation of the document, its author, the sender (if any), the recipient (if any), the nature of the

 document (e.g., letter, memorandum or tape) and other means of identification sufficient to specify

 the document for purposes of a request for production, and to further state its present location and

 custodian. If any such document was, but no longer is, in your possession or custody or subject to

 your control, describe what disposition was made of it and give the name, address and telephone

 number of the person presently having possession, custody or control of the document.

         15.     “Identify” (when used in reference to an natural person) means to state that person’s

 full name, title, business address, telephone number, email address, occupation and employer, along

 with a statement of whether that person is represented by your counsel in this litigation.

         16.     “Identify” (when used in reference to an entity) means to state the entity’s full

 name, address, telephone number, state of incorporation or organization and web address. Unless it

 otherwise appears from the context, a request for the identity of a person relates to all persons in the

 relevant classification or category, and the request for the identity of an entity includes all affiliated

 entities.

         17.     “Electronically stored information” or “ESI” means any electronic document and

 includes, without limitation, the following:

         a.      Activity listings of email receipts and/or transmittals;




                                                     4
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.195 Page 6 of 15



         b.      Output resulting from the use of any software program (whether such program is

 hosted locally, on a dedicated server, in the cloud, or otherwise), including without limitation word

 processing documents (such as Google Docs or Microsoft Word), notes (such as Apple Notes or

 Evernote), task lists (such as Asana or Trello), calendar entries, slideshows (such as PowerPoint or

 Keynote), spreadsheets, database files, charts, graphs, outlines, email, SMS, MMS, social media

 (including, but not limited to, Facebook, LinkedIn, Twitter and Snapchat), instant messaging

 (including, but not limited to, Google Hangouts, Slack and Yammer), voicemails, bulletin board

 programs, operating systems, source code, PRF files, PRC files, batch files, ASCII files, and all

 miscellaneous media on which they reside and regardless of whether such electronic data exist in

 an active file, archived file, deleted file or file fragment; and

         c.      Any and all items stored on computer memories, hard disks, network servers,

 individual computer workstations or clients, thumb drives, jump drives, CDs, DVDs, cloud servers,

 floppy disks, CD-ROMs, magnetic tape, microfiche or any other vehicle for digital data storage

 and/or transmittal, including without limitation a personal digital assistant, smartphone and/or

 tablet (e.g., iPhone, Droid, Blackberry, Galaxy, HTC, iPad, iPod, Kindle, Nook or other device). To

 minimize redundant work for all parties, Plaintiff requests that ESI be processed and produced in a

 manner that preserves all metadata and that the parties confer regarding the production of metadata

 and the form of any electronic production before the gathering or processing of ESI.

 In each instance (a) through (c) above, information is ESI regardless of whether or not it is

 ostensibly (1) professional or personal; (2) local, remote or cloud-based; (3) archival or not; (4) in

 English, Spanish or another language.

         18.     “Or” means and/or.

         19.     “Person” means any natural person or legal entity, including, without limitation, any

 business or governmental entity or association.


                                                      5
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.196 Page 7 of 15



         20.       “Plaintiff” means the Plaintiff in this lawsuit.

         21.       “Policy” means any instruction, practice, procedure, directive, routine, guideline,

 rule, course of conduct or code of conduct that was or has been recognized, adopted, issued or

 followed by you—regardless of whether written or unwritten, formal or informal, recorded or

 unrecorded.

         22.       “TCPA” means the Telephone Consumer Protection Act, 47 U.S.C. § 227.

         23.       “Telemarketing” means a call, SMS, MMS, fax or other telecommunication that

 could have generated or was intended to generate leads, customers or sales for you within the

 United States. A communication is telemarketing even though it (1) had other, additional purposes

 (e.g., fulfillment of a partially completed transaction or verification of information); (2) was to a

 person who had consented to receive it; (3) was to a person who had a prior existing business

 relationship with you; (4) was not made by you; and/or (5) was not made for your exclusive or

 direct benefit.

         24.       “Third party” means any natural person, partnership, association, corporation, joint

 venture, or other business or legal entity not owned or controlled by you.

         25.       “Vendor” means any third party under contract with, hired by, employed by, paid

 by or working for you, directly or indirectly, for purposes of telemarketing or phone-based

 activities or services, including, but not limited to, generating leads, warm transfers, hot transfers or

 any other call transfers, making outbound telemarketing calls, or tracking or aggregating data

 related to any of those activities, including, but not limited to, any co-defendant.

         26.       “You” means the entity to which these requests are propounded and includes,

 without limitation, any of its past or present offices, locations, divisions, affiliates, subsidiaries,

 successors, predecessors, partners, joint venturers, officers, directors, employees, agents, attorneys

 or representatives.


                                                       6
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.197 Page 8 of 15



        27.       All other words shall have their ordinary definition as defined by Merriam-

 Webster’s online dictionary, located at http://www.merriam-webster.com/.

                                     RELEVANT TIME PERIOD

        Unless otherwise indicated, these requests shall pertain to the time period starting four years

 before the filing of the original complaint in this case and continuing through the present and shall

 include all documents and information that relate in whole or in part to such period, or to events or

 circumstances during such period, even though dated, prepared, generated or received outside of

 that period.

                                         INTERROGATORIES


        1.        Identify each and every person who provided the information to answer

 interrogatories in this case and specify the interrogatories about which each such person provided

 information.

        ANSWER:



        2.        Identify all vendors involved with telemarketing.

        ANSWER:



        3.        Identify and describe the work of each vendor.

        ANSWER:



        4.        Identify all third parties or sub-vendors used by your vendors in the course of

 telemarketing.

        ANSWER:



                                                     7
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.198 Page 9 of 15




        5.      Identify each of the individuals that spoke with Mr. Perrong from your company or

 any of its vendors during or regarding the telemarketing calls.

        ANSWER:



        6.      If you contend that Plaintiff provided consent to receive solicitation telephone calls,

 state all facts in support of that contention and identify the date(s) on which and the means by

 which you contend consent was obtained.

        ANSWER:




        7.      State all facts in support of any affirmative defenses you have raised.

        ANSWER:



        8.      In response to which (if any) requests for production in this case have you produced

 no responsive documents?

        ANSWER:




                                      DOCUMENT REQUESTS

        1.      Please produce all non-attorney-client-privileged documents identified in or used to

 research or draft responses to interrogatories in this case.

        RESPONSE:




                                                     8
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.199 Page 10 of 15



        2.      Please produce all documents supporting or contradicting any affirmative defense

 made in any answer by you to any complaint in this case.

        RESPONSE:



        3.      Please produce all documents related to Plaintiff, including, but not limited to, all

 documents evidencing your relationship with Plaintiff or your investigation into telemarketing calls

 made to Plaintiff.

        RESPONSE:


        4.      Please produce all documents relating to telemarketing training provided to your

 employees or vendors.

        RESPONSE:



        5.      Please produce all documents related to policies for compliance with the TCPA or

 the FCC’s regulations thereunder and all documents necessary to construct a timeline of when each

 policy was in force. This request specifically includes, but is not limited to, policies related to the

 following:

        a.      the frequency with which calls are placed to the same number;

        b.      scripts;

        c.      reasons triggering the addition of a person’s name or telephone number to the list of

 those receiving calls;

        d.      when and how calls would be placed (e.g., the vendor, equipment, computer system,

 or other program, etc.);




                                                     9
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.200 Page 11 of 15



        e.     compliance with the TCPA, including, but not limited to the rules, regulations,

 opinions, advisories, comments or filings of the Federal Communications Commission that relate to

 the TCPA or 47 C.F.R. § 64.1200;

        f.     obtaining or verifying prior express consent;

        g.     determining whether a person has revoked consent and/or opted out from receiving

 calls from;

        h.     placing automated calls to persons who have revoked consent and/or opted out; or

        i.     complying with E-SIGN Act, 15 U.S.C. §§ 7001 et seq.

        RESPONSE:



        6.      Please produce your do-not-call policy.

        RESPONSE:




        7.     Please produce all documents containing any of the following information for each

 SMS or text message sent by your comany or any of their vendors:

        a.     the date and time;

        b.     the caller ID;

        c.     the result;

        d.     identifying information for the intended recipient;

        e.     identifying information for the actual recipient;

        f.     the script or content of the text message;

        g.     any information showing the called party’s consent to be called or preexisting

 business relationship with you;



                                                  10
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.201 Page 12 of 15



        h.      the response(s) of the called party, whether then or later, and whether by SMS, IVR,

 voicemail, email live oral response recorded mechanically by you, live oral response summarized

 in written notes by you or otherwise;

        i.      any other information stored by the call detail records.

        RESPONSE:



        8.      Please produce all data dictionaries or keys to data tables for:

        a.      each system, platform, and/or equipment used by you, or any vendor, to send

 telemarketing, or to store data about telemarketing; and

        b.      each database, list, system, platform, and/or equipment used by you, or any vendor,

 to store data about a person’s purported consent to receiving telemarketing.

        RESPONSE:


        9.      Please produce all documents relating to any failure, alleged failure, or possible

 failure by you or any vendor to comply with your policies related to telemarketing.

        RESPONSE:



        10.     Please produce all documents relating to the failure, alleged failure, or possible

 failure of your vendors to comply with any agreements, contracts, statements of work, policies or

 other instruction(s) related to telemarketing or lead generation.

        RESPONSE:




        11.     Please produce all documents relating to complaints or do-not-call requests

 concerning telemarketing, including, but not limited to, lists or databases containing complaints and


                                                   11
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.202 Page 13 of 15



 metadata about them, and information identifying the complainants. This request includes any

 complaints to you by mail, email, live call, IVR, SMS, web form, social media, FCC, FTC, CFPB,

 state attorney general, BBB or any other source.

        RESPONSE:




        12.     All contracts or documents representing agreements regarding DSI Distributing, Inc.

        RESPONSE:



        13.     All communications with DSI Distributing, Inc. regarding telemarketing or customer

 acquisition.

        RESPONSE:



        14.     All internal communications at your company regarding DSI Distributing, Inc.

        RESPONSE:



        15.     Please produce all documents relating to insurance coverage of the acts alleged by

 Plaintiff, including, but not limited to, all potentially applicable policies issued by any insurer and

 all communications with any such insurers, including, but not limited to, reservation-of-rights

 letters, regardless of whether or not such coverage purports to exclude the acts alleged in this

 matter and regardless of whether or not such insurers have declined coverage in this matter.

        RESPONSE:




                                                    12
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.203 Page 14 of 15



        16.     Please produce all indemnification agreements under which a third party may be

 responsible for satisfying all or part of a judgment that may be entered against you in this action,

 and all communications with those third parties.

        RESPONSE:



        17.     Produce a complete organizational chart for you, or if your operations are

 subdivided into departments, then produce the organizational chart for (a) the department(s)

 responsible for placing telemarketing calls; (b) the department(s) responsible for purchasing,

 maintaining or operating the system(s) used to place telemarketing calls; (c) the department(s)

 responsible for hiring or managing any vendor used to place telemarketing calls; and (d) the

 department(s) responsible for purchasing, maintaining or operating the system(s) used to store lists,

 database(s) or documents containing logs of calls or logs of purported consent to receive calls.

        RESPONSE:



  Dated: September 25, 2019

                                               PLAINTIFF,
                                               By his attorneys

                                               /s/ Anthony I. Paronich
                                               Anthony I. Paronich
                                               Paronich Law, P.C.
                                               350 Lincoln Street, Suite 2400
                                               Hingham, MA 02043
                                               (508) 221-1510
                                               anthony@paronichlaw.com

                                               Brian K. Murphy (6225697)
                                               Jonathan P. Misny
                                               Murray Murphy Moul + Basil LLP
                                               1114 Dublin Road
                                               Columbus, OH 43215
                                               (614) 488-0400
                                               (614) 488-0401 facsimile
                                                    13
Case 2:19-cv-00568-DBB-CMR Document 34-1 Filed 11/11/19 PageID.204 Page 15 of 15



                                             murphy@mmmb.com
                                             misny@mmmb.com


                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 25, 2019, I electronically served the foregoing on counsel

 of record.



                                             /s/ Anthony I. Paronich
                                             Anthony I. Paronich




                                                 14
